DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 10-17 and 20 are rejected.
Claims 8-9 and 18-19 are objected to.

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/02/2021 with respect to claims 1, 10 and 20 have been fully considered but they are not persuasive as they pertain to the specific limitations as addressed below.
Regarding claim 1, (similarly 10 and 20), the applicant primarily alleges as follows:
“In the rejections, the Examiner maps the limitations of a set of assigned frequencies for the plurality of wireless microphone systems, recited in claim 1, to the frequency assignment unit of Georgi assigning frequencies for a plurality of microphone transmitters. See Office Action at pp. 3-4. The Examiner further maps the limitations of receiving, at a first transmitter of a first wireless microphone system, a set of assigned frequencies, to a first transmitter of Georgi receiving multiple frequencies. Given these mappings, in order to disclose the above limitations of claim 1, Georgi would need to disclose that the central unit provides the frequencies for each 

	In response, the examiner respectfully disagree with the applicant for the following reasons. The examiner noted that the rejections of claim 1, 10 and 20 in the last Non-Final Office Action, dated 03/15/2021 were all made under U.S.C. 103(a) Obviousness and not under 102 anticipation rejection which requires that every limitations of the claim has to be explicitly taught by the prior art references. 
In other words, the rejection of each of the claims 1, 10 and 20 is based on what is considered obvious to one of ordinary skill in the art in view of the teachings of the applied prior art references. The examiner submits that the combination of Georgi and Karc discloses each and every structural elements of claims 1, 10 and 20 under the 103 obviousness consideration. For instance, the various structural elements of claim 1, are disclosed by Georgi and Karc. These include: a Computer processor, plurality of wireless microphone systems with transmitters, a set of assigned frequencies comprising a plurality of intermodulation free frequencies, and a server, as clearly set forth in the last Non-Final Office Action, dated 03/15/2021. The applicant asserted that “Georgi would need to disclose that the central unit provides the frequencies for each of the respective transmitters to a single microphone transmitter”. The examiner disagrees, because a mere matter of arrangement of parts, which has been held to be an obvious matter of choice (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). In other words, designating one of the microphone transmitter for redistribution to the other transmitters would not have modified the operation of the system since the same outcome of providing a set of assigned frequencies to the plurality of microphone transmitters is ultimately achieved. Besides, the applicant does not provide any additional benefits or convincing evidence that the claimed arrangement is significant, thus the alleged difference does not carry any patentable weight. Therefore, the applicant’s argument with respect to claims 1, 10 and 20 is not persuasive, and the examiner submits that the combination of the prior arts of record disclosed the applicant’s invention of claims 1, 10 and 20 under obviousness consideration. 
For the convenience of the applicant, the previous rejections of all outstanding claims are listed herein below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al (US PUB 20140119562, hereinafter Georgi) in view of Karc et al (US PUB 20190221958, hereinafter Karc).
Regarding claim 1, Georgi discloses a computer-implemented method (e.g. using a central processing unit 300), (see at least the abstract and figure 1) comprising: receiving, at a first transmitter of a first wireless microphone system (e.g. a first transmitter 100 of a first wireless microphone system) included in a plurality of wireless microphone systems (e.g. a plurality of wireless microphone systems at different positions 111-114), (see figure 1), a set of assigned frequencies (e.g. a first transmitter 100 receives a set of assigned frequencies from a frequency assignment unit 310), (see [0011], [0015] and figure 1), wherein the set of assigned frequencies comprises a plurality of intermodulation free frequencies (see Georgi, [0021]-[0026], [0032]-[0033] and figures 1 and 2B).
Georgi does not explicitly disclose a first user request for a set of assigned frequencies for the plurality of wireless microphone systems, sending, to a server via a network, a first request for the set of assigned frequencies.
However, Karc in the same field of endeavor teaches that it is well known in the art to send a user’s request to a server for a particular action and receive a response about the action from the server as demonstrated in [0071] and figure 6. Therefore, it would have been obvious 

Regarding claim 4, Georgi as modified by Karc discloses the computer-implemented method of claim 1, wherein the set of assigned frequencies is determined based on predefined data that describes the plurality of wireless microphone systems (e.g. operating zones or spatial information of the microphones), (see Georgi, [0032]-[0033]).

Regarding claim 5, Georgi as modified by Karc discloses the computer-implemented method of claim 4, wherein the predefined data comprises at least one of hardware parameters, environment data, user input data, third party frequency data, or frequency set up data (see Georgi, [0032]-[0033]).

Regarding claim 6, Georgi as modified by Karc discloses the computer-implemented method of claim 1, wherein the set of assigned frequencies is determined by performing intermodulation calculations at each stage in a plurality of chained stages (e.g. using items of spatial information), (see Georgi, [0032]-[0033]).

Regarding claim 7, Georgi as modified by Karc discloses the computer-implemented method of claim 6, wherein each stage in the plurality of chained stages is associated with a different minimum separation (e.g. spacing) between the frequencies included in the set of assigned frequencies (see Georgi, [0029]-[0030]).

claim 20, Georgi discloses one or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors (e.g. e.g. a central unit 300 uses instruction), cause the one or more processors to perform the steps of: receiving, at a first transmitter of a first wireless microphone system (e.g. a first transmitter 100 of a first wireless microphone system) included in a plurality of wireless microphone systems (e.g. a plurality of wireless microphone systems at different positions 111-114) a set of assigned frequencies (e.g. a first transmitter 100 receives a set of assigned frequencies from a frequency assignment unit 310), (see [0011], [0015] and figure 1), wherein the set of assigned frequencies comprise a plurality of intermodulation free frequencies determined based on predefined data (e.g. operating zones or spatial information of the microphones) that describes the plurality of wireless microphone systems (see Georgi, [0021]-[0026], [0032]-[0033] and figures 1 and 2B).
Georgi does not explicitly disclose a first user request for a set of assigned frequencies for the plurality of wireless microphone systems, sending, to a server via a network, a first request for the set of assigned frequencies.
However, Karc in the same field of endeavor teaches that it is well known in the art to send a user’s request to a server for a particular action and receive a response about the action from the server as demonstrated in [0071] and figure 6. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a server with means to request and receive response by the user as taught by Karc in the teachings of Georgi in order to grant the user the ability to effectively control the microphone device. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgi in view of Karc as applied to claim 1 above, and further in view of Li et al (US PUB 20120106751, hereinafter Li751).
claim 2, Georgi as modified by Karc discloses the computer-implemented method of claim 1, but fails to explicitly disclose further comprising configuring each wireless microphone system included in the plurality of wireless microphone systems to operate at a different assigned frequency in the set of assigned frequencies.
However, Li751 in the same field of endeavor teaches a method comprising a first transmitter of a first wireless microphone system (e.g. a first transmitter of a first wireless microphone system 102) included in a plurality of wireless microphone systems (e.g. a plurality of wireless microphone systems 104, 106, 108), and further comprising configuring each wireless microphone system included in the plurality of wireless microphone systems to operate at a different assigned frequency in the set of assigned frequencies (see Li751, [0063]-[0065], figures 1 and 6). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to operate each of the microphone system at different frequencies so as to avoid any form of interference between the systems, and thereby further improving the overall efficiency of the system.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgi in view of Karc as applied to claim 1 above, and further in view of Adrangi et al (US PUB 20170063999, hereinafter Adrangi).
Regarding claim 3, Georgi as modified by Karc discloses the computer-implemented method of claim 1, but fails to explicitly disclose wherein the first transmitter includes a smart controller module comprising at least one of an Internet of Things (IoT) module or a Bot module.
However, Adrangi in the same field of endeavor teaches that it is well known in the art to provide an Internet of Things (IoT) module in a transmitting system as demonstrated in at least the abstract and [0021], also figure 1. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an Internet of Things (IoT) module as taught by Adrangi in the teachings of Georgi . 

Claims 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgi in views of Karc and Li751.
Regarding claim 10, Georgi discloses a system (see at least the abstract and figure 1) comprising: a first transmitter of a first wireless microphone system (e.g. a first transmitter 100 of a first wireless microphone system) included in a plurality of wireless microphone systems (e.g. a plurality of wireless microphone systems at different positions 111-114), (see figure 1), the first transmitter being configured for: receiving a set of assigned frequencies (e.g. a first transmitter 100 receives a set of assigned frequencies from a frequency assignment unit 310), (see [0011], [0015] and figure 1), and a first receiver of a second wireless microphone system included in the plurality of wireless microphone systems (e.g. a receiver of a second wireless microphone system at a position different from the first microphone), (see Georgi, [0021]-[0026], [0032]-[0033] and figures 1 and 2B).
Georgi does not explicitly disclose a first user request for a set of assigned frequencies for the plurality of wireless microphone systems, sending, to a server via a network, a first request for the set of assigned frequencies.
However, Karc in the same field of endeavor teaches that it is well known in the art to send a user’s request to a server for a particular action and receive a response about the action from the server as demonstrated in [0071] and figure 6. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a server with means to request and receive response by the user as taught by Karc in the teachings of Georgi in order to grant the user the ability to effectively control the microphone device.  

However, Li751 in the same field of endeavor discloses a system (see at least the abstract, also figures 1 and 6) comprising: a first transmitter of a first wireless microphone system (e.g.) included in a plurality of wireless microphone systems (e.g. a first transmitter of a first wireless microphone system 102 of a plurality of wireless microphone systems 104, 106, 108), and a first receiver of a second wireless microphone system (e.g. a receiver of second wireless microphone system 104) included in the plurality of wireless microphone systems, the first receiver being configured for communicating with the first transmitter using a first assigned frequency in the set of assigned frequencies (e.g. the first transmitter of the wireless microphone 102 communicates with the receiver of each of the other wireless microphone systems 104, 106, 108 in the form of a single-to-multiple distribution manner), (see Li751, [0027]-[0028], [0031]-[0032], [0060]-[0062], figures 1 and 6). Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate means of using the first microphone to communicate to the other microphone systems, so as to further prevent interference by broadcasting from a single microphone, and thereby further improving the overall efficiency of the system.

Regarding claim 11, Georgi as modified by Karc and Li751 discloses the system of claim 10, wherein the first transmitter is further configured for distributing the set of assigned frequencies to the plurality of wireless microphone systems via the network (e.g. the first transmitter of the wireless microphone 102 broadcasts to each of the other wireless microphone systems 104, 106, 108 in the form of a single-to-multiple distribution manner), (see Li751, [0027]-[0028], and figure 1).

claim 12, Georgi as modified by Karc and Li751 discloses the system of claim 11, wherein each wireless microphone system in the plurality of wireless microphone systems comprises a transmitter and a receiver configured to communicate via one of the assigned frequency (see Georgi, figure 1, also Li751, figure 1).

Regarding claim 14, Georgi as modified by Karc and Li751 discloses the system of claim 10, wherein the set of assigned frequencies is determined based on predefined data that describes the plurality of wireless microphone systems (e.g. operating zones or spatial information of the microphones), (see Georgi, [0032]-[0033]).

Regarding claim 15, Georgi as modified by Karc and Li751 discloses the system of claim 14, wherein the predefined data comprises at least one of hardware parameters, environment data, user input data, third party frequency data, or frequency set up data (see Georgi, [0032]-[0033]).

Regarding claim 16, Georgi as modified by Karc and Li751 discloses the wireless microphone system of claim 10, wherein the plurality of assigned frequencies is determined by performing intermodulation calculations at each stage in a plurality of chained stages (e.g. the intermodulation is determined for each group of the microphone systems using spatial information), (see Georgi, [0032]-[0033] and figure 2B).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgi in views of Karc and Li751 as applied to claim 10 above, and further in view of Adrangi et al (US PUB 20170063999, hereinafter Adrangi).
claim 13, Georgi as modified by Karc and Li751 discloses the wireless microphone system of claim 10, but fails to explicitly disclose wherein the first transmitter includes a smart controller module comprising at least one of an Internet of Things (IoT) module or a Bot module.
However, Adrangi in the same field of endeavor teaches that it is well known in the art to provide an Internet of Things (IoT) module in a transmitting system as demonstrated in at least the abstract and [0021], also figure 1. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an Internet of Things (IoT) module as taught by Adrangi in the teachings of Georgi in view of Karc and Li751 so as to further facilitate communications with other compatible external devices over a limitless distance via the IoT module.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgi in views of Karc and Li751 as applied to claim 13 above, and further in view of Abramsky et al (US PUB 20140254810, hereinafter Abramsky).
Regarding claim 17, Georgi as modified by Karc and Li751 discloses the system of claim 16, but fails to explicitly disclose wherein each stage in the plurality of chained stages is associated with a different robustness level that indicates a different level of audio quality for the set of assigned frequencies.
However, Abramsky in the same field of endeavor teaches that it is well known in the art to calculate intermodulation in a plurality of chained stages associated with a different robustness level that indicates a different level of  audio quality as demonstrated in [0041]-[0042] and [0045], also figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate chained stages associated with a different robustness level that indicates a different level of audio quality as taught by Abramsky in the teachings of Georgi in views of Karc and Li751 in order to further .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2655.